Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-6 in the reply filed on 11/24/2021 is acknowledged.  The traversal is on the ground(s) that the amendment overcomes CRUMP (US-20050173839-A1).  This is not found persuasive because the invention is drawn to an apparatus and the claimed product, the sacrificial mold formed by photopolymerization, appears to be the same or similar to that of the prior art. It has been held that the patentability of a product does not depend on its method of production, and is therefore anticipated by the prior art. Therefore, “the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” See MPEP 2113 II. titled “Product-by Process Claims”.
The requirement is still deemed proper and is therefore made FINAL.
	Specification Objections
The specification is objected to because of the following informalities:  
In Page(s) 15 Paragraph(s) 1, the use of the term “Erowa”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Likewise, any references to “Sigma-Aldrich”,  “BASF”, “RAHN AG” should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
The examiner notes that the specification may be replete with these errors and any occurrences not particularly pointed out are still subject to objection.
Appropriate correction is required. 

Claim Objections
Claim(s) 1 is objected to because of the following informalities:  
In Claim(s) 1 Line(s) 5, the phrase “the sacrificial mold”  recites the article “the” to reference subject matter which is not previously recited.  While this is not grammatically incorrect and the recitations are not ambiguous because antecedent basis is found in the “sacrificial additively manufactured mold” in Claim 1 Line(s) 1, it is recommended to amend to “the sacrificial additively manufactured mold” for greater consistency.
Appropriate correction is required.
		
	Claim Interpretation
SPECIAL CONSIDERATIONS
The examiner wishes to point out to the applicant that Claim(s) 1-6 are directed towards an apparatus and will be examined under such conditions.  The material worked upon or the process of using the apparatus is viewed as a recitation of intended use and is given patentable weight only to the extent that sufficient structure is added to the claimed apparatus.  See MPEP 2112.01 I and 2114-2115. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-5 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 3-5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the limitations are being interpreted as if they are not required.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102(a)(1) and § 102(a)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. § 102(a)(1) and as being anticipated by CRUMP (US-20050173839-A1), hereinafter referred to as CRUMP.
Regarding Claim 1, CRUMP teaches a sacrificial additively manufactured mold (Paragraph(s) 0022) consisting of a dissolvable material (Paragraph(s) 0022) for use in thermoplastic injection molding processes at plastic melt temperatures in the range of 70-450 degrees C (The examiner considers that because the dissolvable material is a dissolvable resin as outlined in Claim 2, this is an inherent characteristic.) and injection pressures in the range of 0.2-400 MPa (Title and Paragraph(s) 0037. The examiner considers this limitation is intended use because the prior art structure is capable of performing the intended use. Please see MPEP 2111.02 II. titled “Preamble Statements Reciting Purpose or Intended Use”. The examiner notes that a recitation of a structural difference over the prior art could further limit the claim. ), wherein the dissolvable material is additively manufactured using photopolymerization to create the sacrificial mold (Paragraph(s) 0027. The claimed product, the sacrificial mold formed by photopolymerization, appears to be the same or similar to that of the prior art. It has been held that the patentability of a product does not depend on its method of production, and is therefore anticipated by the prior art. Therefore, “the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.” See MPEP 2113 II. titled “Product-by Process Claims”.).  

Regarding Claim 2, CRUMP teaches the sacrificial additively manufactured mold according to Claim 1, wherein the dissolvable material is a dissolvable resin formulation comprising at least one of 4- (1-oxo-2-propenyl)-morpholine, trimethylolpropane(EO)9 triacrylate, polyethylene glycol 200 diacrylate, sucrose benzoate, modified acrylate polyester and modified acrylate polyethylene polyol (Paragraph(s) 0027).  

Regarding Claim 3, CRUMP teaches  the sacrificial additively manufactured mold according to 
Claim 2, wherein the dissolvable resin formulation further comprises a curing agent (Claim 1), such as an UV curable agent (Please see the 35 U.S.C. § 112(b) rejection, above.).  

Regarding Claim 4, CRUMP teaches the sacrificial additively manufactured mold according to Claim 2, wherein the dissolvable resin formulation further comprises a stabilizing agent (Figure(s) 1), such as a polymerisation inhibitor agent (Please see the 35 U.S.C. § 112(b) rejection, above.).  

Regarding Claim 5, CRUMP teaches the sacrificial additively manufactured mold according to Claim 2, wherein the dissolvable resin formulation further comprises a UV blocking agent (Paragraph(s) 0008), such as an optically brightening agent (Please see the 35 U.S.C. § 112(b) rejection, above.).  

Regarding Claim 6, CRUMP teaches the sacrificial additively manufactured mold according to Claim 2, wherein the dissolvable resin formulation further comprises an agent capable of promoting a thermal post-curing of the mold selected from the group consisting of epoxies (Paragraph(s) 0008).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret B. Hayes whose telephone number is (571) 272-4666.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:30 PM EST.  If you are leaving a voicemail, please leave your name, application number, call-back number, and a brief detailed description of the matter at hand.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule a video-conferencing interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If requesting a telephonic interview, please call and provide your name, application number, call-back number, and availability.  Additionally, please provide an agenda of proposed amendments and arguments to the examiner no less than 24 hours prior to the scheduled interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-7424.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARGARET B HAYES/Examiner, Art Unit 1743                                                                                                                                                                                                        


/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743